            Case 4:14-md-02541-CW Document 1277 Filed 02/11/20 Page 1 of 5
     `

 1       Steve W. Berman (pro hac vice)                      Jeffrey L. Kessler (pro hac vice)
         Craig R. Spiegel (SBN 122000)                       David G. Feher (pro hac vice)
 2       Emilee N. Sisco (pro hac vice)                      David L. Greenspan (pro hac vice)
         HAGENS BERMAN SOBOL SHAPIRO LLP                     WINSTON & STRAWN LLP
 3       1918 Eighth Avenue, Suite 3300                      200 Park Avenue
         Seattle, WA 98101                                   New York, NY 10166-4193
 4       Telephone: (206) 623-7292                           Telephone: (212) 294-6700
         Facsimile: (206) 623-0594                           Facsimile: (212) 294-4700
 5       steveb@hbsslaw.com                                  jkessler@winston.com
         craigs@hbsslaw.com                                  dfeher@winston.com
 6       emilees@hbsslaw.com                                 dgreenspan@winston.com
 7       Bruce L. Simon (SBN 96241)                          Jeanifer E. Parsigian (SBN 289001)
         Benjamin E. Shiftan (SBN 265767)                    WINSTON & STRAWN LLP
 8       PEARSON, SIMON & WARSHAW, LLP                       101 California Street
         350 Sansome Street, Suite 680                       San Francisco, CA 94111
 9       San Francisco, CA 94104                             Telephone: (415) 591-1000
         Telephone: (415) 433-9000                           Facsimile: (415) 591-1400
10       Facsimile: (415) 433-9008                           jparsigian@winston.com
         bsimon@pswlaw.com
11       bshiftan@pswlaw.com                                 Class Counsel for Jenkins and Consolidated
                                                             Action Plaintiffs
12       Class Counsel for Jenkins and Consolidated
         Action Plaintiffs
13
         [Additional counsel listed on signature page]
14

15                                    UNITED STATES DISTRICT COURT

16                                 NORTHERN DISTRICT OF CALIFORNIA

17                                            OAKLAND DIVISION

18       IN RE: NATIONAL COLLEGIATE                      Case No. 4:14-md-2541-CW
         ATHLETIC ASSOCIATION ATHLETIC
19       GRANT-IN-AID CAP ANTITRUST                      PLAINTIFFS’ ADMINISTRATIVE MOTION
         LITIGATION                                      TO ADOPT RECOMMENDED FEE AWARD
20
                                                         Judge: Hon. Claudia Wilken
21
         This Document Relates to:
22
         ALL ACTIONS EXCEPT
23       Jenkins v. Nat’l Collegiate Athletic Ass’n,
         Case No. 14-cv-02758-CW
24

25

26

27

28


                                  PLS.’ ADMIN. MOT. TO ADOPT RECOMMENDED FEE AWARD
                                               CASE NO. 4:14-md-02541-CW
                   Case 4:14-md-02541-CW Document 1277 Filed 02/11/20 Page 2 of 5
     `

 1            I.     INTRODUCTION
 2                   Pursuant to Civil Local Rule 7-11, Plaintiffs hereby request that the Court adopt Magistrate
 3       Judge Cousins’ recommended disposition regarding Plaintiffs’ Motion for Attorneys’ Fees, Expenses,
 4       and Service Awards, and Taxed Costs (ECF Nos. 1259, 1261).1
 5           II.     STATEMENT OF FACTS
 6                   On March 26, 2019, Plaintiffs filed a Bill of Costs (ECF No. 1168) (“Bill of Costs”) and a
 7       Motion for Attorneys’ Fees, Expenses, and Service Awards (ECF No. 1169) (“Fees Motion”). On
 8       March 27, 2019, this Court issued an Order Referring Motion, pursuant to Civil Local Rule 72-1,
 9       referring Plaintiffs’ Fees Motion to Magistrate Judge Nathanael Cousins (ECF No. 1170).
10                   On May 2, 2019, the Clerk taxed Defendants nearly all of the amounts requested in Plaintiffs’
11       Bill of Costs (ECF No. 1190). On May 9, 2019, Plaintiffs filed a Motion for Review of Clerk’s
12       Taxation of Costs (ECF No. 1193) and on May 10, 2019, Defendants filed an Administrative Motion
13       to Vacate Taxed Costs Order (ECF No. 1194). Shortly thereafter, this Court ordered that “all pending
14       and future matters related to Plaintiffs’ request for attorneys’ fees, costs, expenses, and service awards
15       . . . are referred to Magistrate Judge Nathanael Cousins.” Order of Reference (ECF No. 1196).
16                   Following extensive briefing and a hearing, on December 6, 2019, Magistrate Judge Cousins
17       issued a preliminary Order Granting in Part and Denying in Part Plaintiffs’ Motion for Attorneys’
18       Fees, Expenses, Service Awards, and Taxed Costs and Requesting Further Submission, which directed
19       the Parties to meet and confer to submit an accounting of a total fee award consistent with Judge
20       Cousins’ rulings (ECF No. 1259). Thereafter, on December 20, 2019, the Parties filed a joint Proposed
21       Order (ECF No. 1260). Judge Cousins granted the joint Proposed Order on December 23 (ECF No.
22       1261) (collectively with ECF No. 1259, the “Fee Award Recommendation”). Defendants have not
23       filed any objection to the Fee Award Recommendation.
24       III.        ARGUMENT
25                   Plaintiffs request that this Court adopt the Fee Award Recommendation. See FED. R. CIV. P.
26       54(d)(2)(D); id. 72(b). Because Defendants did not file a timely objection to the Fee Award
27
         1
            In accordance with Civil Local Rule 7-11(a), Plaintiffs requested a stipulation from Defendants
28       regarding this Motion but Defendants declined to so stipulate. Kessler Decl. ¶ 3.
                                                               1
                                       PLS.’ ADMIN. MOT. TO ADOPT RECOMMENDED FEE AWARD
                                                    CASE NO. 4:14-md-02541-CW
               Case 4:14-md-02541-CW Document 1277 Filed 02/11/20 Page 3 of 5
     `

 1       Recommendation, the Court need only “satisfy itself that there is no clear error on the face of the
 2       record in order to accept [it].” FED. R. CIV. P. 72(b), Advisory Committee Notes (1983) (citing
 3       Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)) (“When no timely objection is filed,
 4       the [district] court need only satisfy itself that there is no clear error on the face of the record in order
 5       to accept the recommendation.”); accord Ebates Inc. v. CashBag.co.za, No. 4:18-02884-SBA, 2019
 6       WL 1095820, at *1-2 (N.D. Cal. Jan. 14, 2019) (finding “no clear error” and adopting Magistrate
 7       Judge’s decision on inter alia attorneys’ fees).
 8       IV.     CONCLUSION
 9               For the reasons set forth above, Plaintiffs respectfully request that this Court adopt the Fee
10       Award Recommendation.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              2
                                    PLS.’ ADMIN. MOT. TO ADOPT RECOMMENDED FEE AWARD
                                                 CASE NO. 4:14-md-02541-CW
             Case 4:14-md-02541-CW Document 1277 Filed 02/11/20 Page 4 of 5
     `

 1       Dated: February 11, 2020                           Respectfully submitted,
 2       HAGENS BERMAN SOBOL SHAPIRO LLP                    WINSTON & STRAWN LLP
 3       By   /s/ Steve W. Berman                           By   /s/ Jeffrey L. Kessler _
         STEVE W. BERMAN (pro hac vice)                     JEFFREY L. KESSLER (pro hac vice)
 4
         Craig R. Spiegel (SBN 122000)                      David G. Feher (pro hac vice)
 5       Emilee N. Sisco (pro hac vice)                     David L. Greenspan (pro hac vice)
         1918 Eighth Avenue, Suite 3300                     200 Park Avenue
 6       Seattle, WA 98101                                  New York, NY 10166-4193
         Telephone: (206) 623-7292                          Telephone: (212) 294-6700
 7       Facsimile: (206) 623-0594                          Facsimile: (212) 294-4700
         steveb@hbsslaw.com                                 jkessler@winston.com
 8       craigs@hbsslaw.com                                 dfeher@winston.com
         emilees@hbsslaw.com                                dgreenspan@winston.com
 9
                                                            Jeanifer E. Parsigian (SBN 289001)
10       PEARSON, SIMON & WARSHAW, LLP                      WINSTON & STRAWN LLP
                                                            101 California Street
11       By  /s/ Bruce L. Simon                             San Francisco, CA 94111
         BRUCE L. SIMON (SBN 96241)                         Telephone: (415) 591-1000
12                                                          Facsimile: (415) 591-1400
         Benjamin E. Shiftan (SBN 265767)                   jparsigian@winston.com
13       350 Sansome Street, Suite 680
         San Francisco, CA 94104
14       Telephone: (415) 433-9000                          Class Counsel for Jenkins and Consolidated
         Facsimile: (415) 433-9008                          Action Plaintiffs
15       bsimon@pswlaw.com
         bshiftan@pswlaw.com
16
         Class Counsel for Jenkins and Consolidated
17       Action Plaintiffs
18       By /s/ Elizabeth C. Pritzker
         ELIZABETH C. PRITZKER (SBN 146267)
19
         Jonathan K. Levine (SBN 220289)
20       Bethany L. Caracuzzo (SBN 190687)
         180 Grand Avenue, Suite 1390
21       Oakland, California 94612
         Telephone: (415) 692-0772
22       Facsimile: (415) 366-6110
23       Additional Class Counsel

24

25

26

27

28
                                                        3
                                 PLS.’ ADMIN. MOT. TO ADOPT RECOMMENDED FEE AWARD
                                              CASE NO. 4:14-md-02541-CW
             Case 4:14-md-02541-CW Document 1277 Filed 02/11/20 Page 5 of 5
     `

 1                      ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2              Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in the
 3       filing of this document has been obtained from the signatories above.
 4
                                                       /s/ Jeffrey L. Kessler
 5                                                     Jeffrey L. Kessler
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            4
                                   PLS.’ ADMIN. MOT. TO ADOPT RECOMMENDED FEE AWARD
                                                CASE NO. 4:14-md-02541-CW
